Citation Nr: 0335084	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  03-03 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for kidney dysfunction, including right nephrectomy and 
left kidney failure, claimed to have resulted from treatment 
at a VA medical facility. 


WITNESSES AT HEARING ON APPEAL

The veteran, his son, B.R., S.S., F.P. and M.F. 


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to November 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating action of the RO.  In June 
2003, the veteran testified at a personal hearing at the RO 
before the undersigned Acting Veterans Law Judge.  
A transcript of that hearing is associated with the record.

At the June 2003 hearing, the veteran referred to a claim of 
service connection, on a direct basis, for a kidney 
disability.  It was noted that that issue was not presently 
before the Board and was referred to the RO for appropriate 
action.  In a June 2003 letter, the RO notified the veteran 
that his appeal as to an April 2001 rating decision that 
denied service connection for kidney dysfunction on a direct 
basis had not been perfected in a timely manner.  He was 
advised of his appellate rights.  The issue presently before 
the Board is limited to that noted on the title page.  

In July 2003, the veteran submitted evidence directly to the 
Board and waived consideration of that evidence by the RO.  

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2003), an Acting Veterans Law Judge has granted a 
motion for advancement on the docket in this case. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a June 2003 letter, the RO notified the veteran of the 
duties to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) in connection with his claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  In that 
letter, the RO requested that the veteran provide information 
and, if necessary, authorization, to permit it to obtain 
pertinent outstanding records, or that the veteran provide 
the evidence, himself.  The RO's letter indicated that the 
veteran had 30 days within which to submit additional 
evidence.  

In August 2003, the veteran submitted information pertinent 
to obtaining potential outstanding records directly to the 
Board.  The RO has not had the opportunity to act on that 
information or attempt to obtain the records.  Given the 
enhanced duties to notify and assist claimants under the 
VCAA, the Board finds that the case should be remanded in 
order to allow the RO the chance to obtain those records. 

The Board also finds that the RO should give the veteran 
another opportunity to present additional information and/or 
evidence in support of his claim.  As stated, the RO's June 
2003 letter to the veteran indicated he had a 30-day period 
within which to submit evidence.  Although the time limit for 
the submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  Since this case is being 
remanded for the additional development described above, the 
Board finds that the RO must take this opportunity to inform 
the veteran that a full year is allowed to submit the 
additional information and/or evidence requested.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

For the sake of efficiency, adjudication of the claim should 
include consideration of the evidence submitted directly to 
the Board (notwithstanding the veteran's waiver of RO 
jurisdiction over that evidence).   

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and, if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO should 
also invite the veteran to submit any 
pertinent evidence in his possession.  
The RO should explain to the veteran what 
evidence VA will request on his behalf 
and what evidence he is ultimately 
responsibility for submitting for 
consideration in connection with his 
claim.  The RO's letter should clearly 
explain to the veteran that he has a full 
one-year period to respond and that he 
should notify VA in writing if he desires 
to waive that one-year period.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  The RO should 
attempt to obtain records from the 
physician identified by the veteran in 
the statement submitted to the Board in 
August 2003.  All records and/or 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim of 
entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 in light 
of all pertinent evidence (to include 
evidence associated with the claims file 
in July 2003) and legal authority.  If 
the benefit sought on appeal remains 
denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case (to include 
citation to all pertinent legal authority 
considered and clear reasons and bases 
for the RO's determinations) and afford 
him the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


